Citation Nr: 1424326	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  09-41 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetic peripheral neuropathy, right upper extremity (claimed as finger pain and numbness).

2.  Entitlement to a rating in excess of 20 percent for diabetic peripheral neuropathy, left upper extremity (claimed as finger pain and numbness).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1978 to July 1978, November 1979 to February 1990, February 1991 to August 1991 and July 1998 to December 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for further evidentiary development of the Veteran's increase rating claims because the Veteran contends that his bilateral upper extremity peripheral neuropathy symptoms have continued to worsen since his most recent November 2008 VA peripheral nerves examination.  See Veteran's Appellate Brief, April 2014.  When a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Olson v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Additionally, the most current VA Medical Center (VAMC) records in the file are from July 2008.  VA has a duty to obtain relevant medical treatment records.  See 38 C.F.R. § 3.159(c) (2013).  

On remand, the Veteran's updated medical treatment records should be obtained from the Columbia VAMC and the Veteran's private physician, Dr. M. A. W. and he should be afforded a new VA examination to address the current severity of his bilateral upper extremity peripheral neuropathy.

Furthermore, evidence received from the Veteran indicates that he may be unable to follow substantially gainful occupation as a result of his service-connected peripheral neuropathy.  See Veteran's Claim for Increased Rating, October 2008 (Veteran states that his service-connected bilateral upper extremity peripheral neuropathy, along with other conditions, prompted him to resign from his job); see also Letter from Chaplain E. C. D., November 2008 (Veteran resigned from his job due to health issues); see also Veteran's Statement in Support of Claim, September 2009 (Veteran claims that pain in his fingers, hands and arms has affected his ability to function professionally).  TDIU claims are to be liberally construed.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Therefore, a claim for a TDIU has been raised.  Id; Rice v. Shinseki, 22 Vet. App. 447 (2009).  Prior to adjudication of the TDIU issue, however, the Board finds that further evidentiary development is necessary-to include issuing appropriate notice and obtaining a medical opinion as to the effect of the Veteran's service-connected disabilities (diabetes mellitus, bilateral scintillating scotomata, bilateral upper and lower extremity peripheral neuropathy, focal wedge compression deformity of three thoracic vertebral bodies, mild degenerative joint disease of the cervical spine, bilateral hallux valgus, vitamin B-12 deficiency, celiac disease and bilateral tinea pedis with onychomycosis) on his employability.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655. 

Accordingly, the case is REMANDED for the following action:

   1.  Provide the Veteran appropriate notice regarding 
the claim for a TDIU.  

2.  Request the Veteran complete VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  

3.  Obtain the names and addresses of all medical care providers who have treated the Veteran for any upper extremity peripheral neuropathy issues since October 2007.  After securing the necessary release(s), obtain these records, including all pertinent treatment records from the Columbia VAMC from July 2008 to the present and from Dr. M. A. W., from November 2008 to present.

4.  After all the above development has been accomplished, schedule a VA peripheral nerves examination to ascertain the current severity of the Veteran's bilateral upper extremity peripheral neuropathy.  The claims file and a copy of this remand must be reviewed by the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.  

(a)  The examiner is requested to specifically find whether the Veteran's bilateral upper extremity peripheral neuropathy is characterized by complete or incomplete paralysis.  If the examiner opines the Veteran has incomplete paralysis, a finding should be made as to whether the Veteran's symptoms are mild, moderate or severe.

The VA examiner is requested to provide a thorough rationale for all opinions provided.  In providing the opinion, the examiner should address the significance of the private May 2007 nerve study, which found the Veteran had "mild" diabetic neuropathy; the November 2008 opinion from Dr. M. A. W., that the Veteran's bilateral upper extremity peripheral neuropathy was characterized by "moderate" symptoms; the November 2008 VA examiner's opinion that the Veteran's bilateral peripheral neuropathy of the upper extremities was "mild"; and, the Veteran's statements that his bilateral upper extremity peripheral neuropathy has continued to worsen and causes him pain and sensitivity in his arms and hands.

(b)  The examiner is also requested to provide an opinion as to whether the Veteran's service-connected disabilities (diabetes mellitus, bilateral scintillating scotomata, bilateral upper and lower extremity peripheral neuropathy, focal wedge compression deformity of three thoracic vertebral bodies, mild degenerative joint disease of the cervical spine, bilateral hallux valgus, vitamin B-12 deficiency, celiac disease and bilateral tinea pedis with onychomycosis) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to any impairment caused by non-service-connected disabilities.

The examiner must provide complete rationales for all conclusions reached. 

Note:  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Then, readjudicate the issues on appeal.  If any benefits remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



